DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I – Fig. 6
Species 2 – Fig. 7
Species 3 – Fig. 8 and 9A-9D
Species 4—Fig.10A-B
Species 5 – Fig. 11 and 12
Species 6 – Fig. 13
Species 7 – Fig. 14A-C
Species 8 – Fig. 15A-B
Species 9 – Fig. 17A-B
Species 10 – Fig. 18
Species 11 – Fig. 19A-B
Species 12 – Fig. 20A-F
Species 13 – Fig. 21, 22 and 23A-B
Species 14 – Fig. 24, 25A-B
Species 15 – Fig. 26
Species 16 – Fig. 28
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1 and 21
Species 1-16 lack unity of invention because even though the inventions of these groups require the technical feature of a plurality of sensors determining pressure and flow, a first flow generator and a second flow generator each configured to provide air to a patient via a patient interface, and one or more controllers controlling the flow generators to correspond with a predetermined pressure and flow this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Alysworth (US PG Pub 20050011523). 
Alysworth discloses a CPAP system comprising: a plurality of sensors determining pressure and flow (Fig. 2, flow sensors 34 and pressure sensors 36), a first flow generator and a second flow generator each configured to provide air to a patient via a patient interface , and one or more controllers controlling the flow generators to correspond with a predetermined pressure and flow (Fig. 3 and Paragraph [0043] discloses a controller which control the generator via pressure and flow data from the sensors wherein the predetermined pressure and flow is the desired provided to each nares and the mouth as disclosed in Paragraph [0040]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one of more of the currently named inventors is no longer an inventor of at least on claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identified each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STANDARD/             Examiner, Art Unit 3785                                                                                                                                                                                              

/JAN CHRISTOPHER L MERENE/             Primary Examiner, Art Unit 3773